Exhibit 10.19

Adopted July 1, 2008

CLEAR CHANNEL

2008 EXECUTIVE INCENTIVE PLAN

 

1. DEFINED TERM

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2. PURPOSE

The Plan has been established to advance the interests of the Company and its
Affiliates by providing for the grant to Participants of Stock-based and other
incentive Awards. Awards under the Plan are intended to align the incentives of
the Company’s executives and investors and to improve the performance of the
Company. Unless the Administrator determines otherwise, Awards to be granted
under this Plan are expected to be substantially in the form attached hereto as
Exhibit B-1, B-2, or B-3; provided, that all Rollover Option Agreements shall be
substantially in the form attached hereto as Exhibit C-1 or C-2 and all
Restricted Stock Agreements shall be substantially in the form attached hereto
as Exhibit D, in each case unless the Administrator determines otherwise.

 

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan and the Award Agreements, to interpret the Plan;
determine eligibility for and grant Awards; determine, modify or waive the terms
and conditions of any Award; prescribe forms, rules and procedures; and
otherwise do all things necessary to carry out the purposes of the Plan. In the
case of any Award intended to be eligible for the performance-based compensation
exception under Section 162(m) of the Code, the Administrator will exercise its
discretion consistent with qualifying the Award for that exception. Except as
otherwise provided by the express terms of an Award Agreement, all
determinations of the Administrator made under the Plan will be conclusive and
will bind all parties.

 

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. A maximum of 10,187,406 Shares may be delivered in
satisfaction of Awards under the Plan. The number of Shares delivered in
satisfaction of Awards shall, for purposes of the preceding sentence, be
determined net of Shares (i) withheld by the Company in payment of the exercise
price of the Award or in satisfaction of tax withholding requirements with
respect to the Award, (ii) awarded under the Plan as Restricted Stock, but
thereafter forfeited, and (iii) made subject to an award that is exercised or
satisfied, or that terminates or expires, without the delivery of such shares.
The limits set forth in this Section 4(a) shall be construed to comply with
Section 422 of the Code and the regulations thereunder. To the extent consistent
with the requirements of Section 422 of the Code and regulations thereunder and
with other applicable legal requirements (including applicable stock exchange
requirements), shares of Stock issued under awards of an acquired company that
are converted, replaced or adjusted in connection with the acquisition shall not
reduce the number of Shares available for Awards under the Plan.

 

-1-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

(b) Type of Shares. Stock delivered under the Plan may be authorized but
unissued Stock or previously issued Stock acquired by the Company or any of its
subsidiaries. No fractional Shares will be delivered under the Plan.

(c) Section 162(m) Limits. The maximum number of Shares for which Stock Options
may be granted to any person in any calendar year and the maximum number of
Shares subject to SARs granted to any person in any calendar year will each be
2,700,000. The maximum number of Shares subject to other Awards granted to any
person in any calendar year will be 700,000 Shares. The maximum amount payable
to any person in any year under Cash Awards will be $20,000,000. The foregoing
provisions will be construed in a manner consistent with Section 162(m) of the
Code.

 

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates;
provided, that, subject to such express exceptions, if any, as the Administrator
may establish, eligibility shall be further limited to those persons as to whom
the use of a Form S-8 registration statement is permissible. Within 10 business
days following the Closing Date (as defined in the Merger Agreement dated as of
November 16, 2006, as amended, among Clear Channel Communications, Inc. and the
other parties thereto), the Company shall file a Form S-8 registration statement
with respect to all Shares available for issuance under this Plan. The Company
shall use commercially reasonable efforts to maintain such Form S-8 while Awards
granted hereunder remain outstanding; provided however that nothing herein shall
prevent the Company from de-registering the Shares under the Plan if and to the
extent they are no longer subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended. Eligibility for ISOs is limited to
employees of the Company or of a “parent corporation” or “subsidiary
corporation” of the Company as those terms are defined in Section 424 of the
Code.

 

6. RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein, and shall furnish to each
Participant an Award Agreement setting forth the terms applicable to the
Participant’s Award. By entering into an Award Agreement, the Participant agrees
to the terms of the Award and of the Plan, to the extent not inconsistent with
the express terms of the Award Agreement. Notwithstanding any provision of this
Plan to the contrary, awards of an acquired company that are converted, replaced
or adjusted in connection with the acquisition may contain terms and conditions
that are inconsistent with the terms and conditions specified herein, as
determined by the Administrator.

(2) Transferability. Neither ISOs, nor, except as the Administrator otherwise
expressly provides, other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs (and,
except as the Administrator otherwise expressly provides, other non-transferable
Awards requiring exercise) may be exercised only by the Participant.

 

-2-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

(3) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless expressly provided otherwise by the
Administrator or an Award Agreement, automatically and immediately upon the
cessation of Employment, all outstanding Restricted Stock will be forfeited and
all Awards requiring exercise will cease to be exercisable and will terminate,
except that:

(A) subject to (B) and (C) below, all Stock Options and other Awards requiring
exercise held by the Participant or the Participant’s permitted transferees, if
any, immediately prior to the cessation of the Participant’s Employment, to the
extent then exercisable, will remain exercisable for the lesser of (i) a period
of 90 days or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 6(a)(3),
and will thereupon terminate;

(B) all Stock Options and other Awards requiring exercise held by a Participant
or the Participant’s permitted transferees, if any, immediately prior to the
termination of the Participant’s Employment by reason of death or disability, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
disability, as the case may be, or (ii) the period ending on the latest date on
which such Stock Option or SAR could have been exercised without regard to this
Section 6(a)(3), and will thereupon terminate; and

(C) all Stock Options and other Awards requiring exercise held by a Participant
or the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation if such cessation of Employment has resulted in connection with an act
or failure to act constituting Cause.

(4) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. Except as otherwise provided in an Award Agreement,
the Administrator may, but need not, hold back Shares from an Award or permit a
Participant to tender previously owned Shares in satisfaction of tax withholding
requirements (but not in excess of the applicable minimum statutory withholding
rate), using the Fair Market Value of Stock on the date of exercise to determine
the number of shares so withheld or tendered.

(5) Dividend Equivalents, Etc. Except as otherwise provided in an Award
Agreement, the Administrator may provide for the payment of amounts in lieu of
cash dividends or other cash distributions with respect to Stock subject to an
Award.

(6) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued Employment with the Company or its Affiliates, or any
rights as a stockholder except as to shares of Stock actually issued under the
Plan. The loss of potential

 

-3-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

appreciation in Awards will not constitute an element of damages in the event of
termination of Employment for any reason, even if the termination is in
violation of an obligation of the Company or its Affiliate to the Participant.

(7) Section 162(m). This Section 6(a)(7) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m) of
the Code other than a Stock Option or SAR. In the case of any Performance Award
to which this Section 6(a)(7) applies, the Plan and such Award will be construed
to the maximum extent permitted by law in a manner consistent with qualifying
the Award for such exception. With respect to such Performance Awards, the
Administrator will pre-establish, in writing, one or more specific Performance
Criteria no later than 90 days after the commencement of the period of service
to which the performance relates (or at such earlier time as is required to
qualify the Award as performance-based under Section 162(m) of the Code). Prior
to grant, vesting or payment of the Performance Award, as the case may be, the
Administrator will certify whether the applicable Performance Criteria have been
attained and such determination will be final and conclusive. No Performance
Award to which this Section 6(a)(7) applies may be granted after the first
meeting of the stockholders of the Company held in 2013 until the listed
performance measures set forth in the definition of “Performance Criteria” (as
originally approved or as subsequently amended) have been resubmitted to and
reapproved by the stockholders of the Company in accordance with the
requirements of Section 162(m) of the Code, unless such grant is made contingent
upon such approval.

(8) Stockholders Agreement. Unless otherwise specifically provided in an Award
Agreement, all Awards issued under the Plan and all Stock issued thereunder will
be subject to the Stockholders Agreement.

(9) Section 409A. Awards under the Plan are intended either to be exempt from
the rules of Section 409A of the Code or to satisfy those rules, and the Plan
and such Awards shall be construed accordingly. Granted Awards may be modified
at any time, in the Administrator’s discretion, so as to increase the likelihood
of exemption from or compliance with the rules of Section 409A of the Code, so
long as such modification does not result in a reduction in value to the
applicable Participant (unless the Participant consents in writing to such
modification); provided that, to the extent the applicable Participant declines
to provide such consent and the Administrator is otherwise unable to modify an
award because of such a reduction in value, the Participant shall be solely
responsible for any resulting tax liability and the Company shall withhold as
required by law.

(10) Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of Stock and the consideration to be received therefor,
and with the applicable requirements of Delaware, in each case as determined by
the Administrator.

(b) Awards Requiring Exercise

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
reasonably acceptable to

 

-4-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

the Administrator) signed by the appropriate Person and accompanied by any
payment required under the Award. If the Award is exercised by any Person other
than the Participant, the Administrator may require satisfactory evidence that
the Person exercising the Award has the right to do so.

(2) Exercise Price. The Administrator will determine the exercise price, if any,
of each Award to be granted that requires exercise. Unless the Administrator
determines otherwise, and in all events in the case of a Stock Option or a SAR
(except as otherwise permitted pursuant to Section 7(b)(1) hereof), the exercise
price of an Award requiring exercise will not be less than the Fair Market Value
of the Stock subject to the Award, determined as of the date of grant, and in
the case of an ISO granted to a ten-percent shareholder within the meaning of
Section 422(b)(6) of the Code, the exercise price will not be less than 110% of
the Fair Market Value of the Stock subject to the Award, determined as of the
date of grant. Except as otherwise permitted under Section 7, no such Award,
once granted, may be repriced other than in accordance with the applicable
stockholder approval requirements of the stock exchanges or other trading
systems, if any, on which the Stock is listed or entered for trading. Fair
Market Value shall be determined by the Administrator consistent with the
applicable requirements of Section 422 of the Code and Section 409A of the Code.

(3) Payment Of Exercise Price. Except as otherwise provided in an Award
Agreement, where the exercise of an Award is to be accompanied by payment, the
Administrator may determine the required or permitted forms of payment, subject
to the following: (a) all payments will be by cash or check acceptable to the
Administrator, or (b) if so permitted by the Administrator, (i) through the
delivery of shares of Stock that have a Fair Market Value equal to the exercise
price, except where payment by delivery of shares would adversely affect the
Company’s results of operations under Generally Accepted Accounting Principles
or where payment by delivery of shares outstanding for less than six months
would require application of securities laws relating to profit realized on such
shares, (ii) at such time, if any, as the Stock is publicly traded, through a
broker-assisted exercise program acceptable to the Administrator, (iii) by other
means acceptable to the Administrator, or (iv) by any combination of the
foregoing permissible forms of payment. The delivery of shares in payment of the
exercise price under clause (b)(i) above may be accomplished either by actual
delivery or by constructive delivery through attestation of ownership, subject
to such rules as the Administrator may prescribe.

(4) ISOs. No ISO may be granted under the Plan after the date that is the tenth
anniversary of the date the Plan is approved by the Company’s stockholders, but
ISOs previously granted may extend beyond that date.

(c) Awards Not Requiring Exercise.

Awards of Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Stock Units or other Awards that do not require exercise, may be
made in exchange for such lawful consideration, including services, as the
Administrator determines.

 

-5-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Except as otherwise provided in an Award Agreement:

(1) Assumption or Substitution. In the event of a Corporate Transaction in which
there is an acquiring or surviving entity, the Administrator may provide for the
continuation or assumption of some or all outstanding Awards, or for the grant
of new awards in substitution therefor, by the acquiror or survivor or any
entity controlling, controlled by or under common control with the acquiror or
survivor, in each case on such terms and subject to such conditions (including
vesting or other restrictions) as the Administrator determines are appropriate.
The continuation or assumption of such Awards, to the extent applicable, shall
be done on terms and conditions consistent with Section 409A of the Code.

(2) Acceleration or Cash-Out of Certain Awards. In the event of a Corporate
Transaction (whether or not there is an acquiring or surviving entity) in which
there is no continuation, assumption or substitution as to some or all
outstanding Awards, the Administrator may provide (unless the Administrator
determines otherwise, on terms and conditions consistent with Section 409A of
the Code) for (i) treating as satisfied any vesting condition on any such Award,
(ii) the accelerated delivery of shares of Stock issuable under each such Award
consisting of Restricted Stock Units, in each case on a basis that gives the
holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the issuance of the shares, as
the case may be, to participate as a stockholder in the Corporate Transaction or
(iii) if the Corporate Transaction is one in which holders of Stock will receive
upon consummation a payment (whether cash, non-cash or a combination of the
foregoing), the Administrator may provide for payment (a “cash-out”), with
respect to some or all Awards, equal in the case of each affected Award to the
excess, if any, of (A) the Fair Market Value of one Share times the number of
Shares subject to the Award, over (B) the aggregate exercise price, if any,
under the Award, in each case on such payment terms (which need not be the same
as the terms of payment to holders of Stock) and other terms, and subject to
such conditions, as the Administrator determines.

(3) Termination of Awards. Except as otherwise provided in an Award Agreement,
each Award (unless continued, substituted, or assumed pursuant to the
Section 7(a)(1)), will terminate upon consummation of the Corporate Transaction,
provided that Restricted Stock Units accelerated pursuant to clause (ii) of
Section 7(a)(2) shall be treated in the same manner as other shares of Stock
(subject to Section 7(a)(4)).

(4) Additional Limitations. Any Share delivered pursuant to Section 7(a)(2)
above with respect to an Award may, in the discretion of the Administrator, be
subject to such restrictions, if any, as the Administrator deems appropriate to
reflect any performance or other vesting conditions to which the Award was
subject prior to the Corporation Transaction and that did not lapse in
connection with the Corporate Transaction. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of Stock in connection with the Corporate Transaction be placed
in escrow or otherwise made subject to such restrictions as the Administrator
deems appropriate to carry out the intent of the Plan.

(b) Changes In, Distributions With Respect To And Redemptions Of The Stock

(1) Basic Adjustment Provisions. In the event of any stock dividend or other
similar distribution of stock or other securities of the Company, stock split or
combination of

 

-6-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

shares (including a reverse stock split), recapitalization, conversion,
reorganization, consolidation, split-up, spin-off, combination, merger, exchange
of stock, redemption or repurchase of all or part of the shares of any class of
stock or any change in the capital structure of the Company or an Affiliate or
other transaction or event, the Administrator shall, as appropriate in order to
prevent enlargement or dilution of benefits intended to be made available under
the Plan, make proportionate adjustments to the maximum number of Shares that
may be delivered under the Plan under Section 4(a) and to the maximum share
limits described in Section 4(c) and shall also make appropriate, proportionate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change. Unless the
Administrator determines otherwise, any adjustments hereunder shall be done on
terms and conditions consistent with Section 409A of the Code.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in paragraph (b)(1) above to take into account distributions
to stockholders or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan and
to preserve the value of Awards made hereunder, having due regard for the
qualification of ISOs under Section 422 of the Code, the requirements of
Section 409A of the Code, and for the performance-based compensation rules of
Section 162(m) of the Code, where applicable.

(3) Continuing Application of Plan Terms. References in the Plan to Shares will
be construed to include any stock or securities resulting from an adjustment
pursuant to this Section 7.

 

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company shall use best efforts to ensure, prior to delivering Shares
pursuant to the Plan or removing any restriction from Shares previously
delivered under the Plan, that (a) all legal matters in connection with the
issuance and delivery of such shares have been addressed and resolved, and
(b) if the outstanding Stock is at the time of delivery listed on any stock
exchange or national market system, the shares to be delivered have been listed
or authorized to be listed on such exchange or system upon official notice of
issuance. Neither the Company nor any Affiliate will be obligated to deliver any
Shares pursuant to the Plan or to remove any restriction from Shares previously
delivered under the Plan until the conditions set forth in the preceding
sentence have been satisfied and all other conditions of the Award have been
satisfied or waived. If the sale of Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
exercise of the Award, such representations or agreements as counsel for the
Company may consider reasonably appropriate to avoid violation of such Act. The
Company may require that certificates evidencing Stock issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock, and the Company may hold the certificates pending lapse of the
applicable restrictions.

 

-7-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan, the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect adversely
the Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. Unless otherwise provided
in the Award, the Administrator expressly reserves the right to amend or alter
the terms of any Award if such Award or a portion thereof would be reasonably
likely to be treated as a “liability award” under guidance issued or provided by
the Financial Accounting Standards Board (FASB). Any amendments to the Plan
shall be conditioned upon stockholder approval only to the extent, if any, such
approval is required by applicable law (including the Code and applicable stock
exchange requirements), as determined by the Administrator.

 

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the right of the Company or an Affiliate to Award a person bonuses or other
compensation in addition to Awards under the Plan.

 

11. WAIVER OF JURY TRIAL

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative or attorney of the Company or any Affiliate has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.

(b) Arbitration. In the event the waiver in Section 11(a) is held to be invalid
or unenforceable, if requested by the Company, the parties shall attempt in good
faith to resolve any controversy or claim arising out of or relating to this
Plan or any Award hereunder promptly by negotiations between themselves or their
representatives who have authority to settle the controversy. If the matter has
not been resolved within sixty (60) days of the initiation of such procedure,
the Company may require that the parties submit the controversy to arbitration
by one arbitrator mutually agreed upon by the Parties, and if no agreement can
be reached within 30 days after names of potential arbitrators have been
proposed by the American Arbitration Association (the “AAA”), then by one
arbitrator having reasonable experience in corporate incentive plans of the type
provided for in this Plan and who is chosen by the AAA. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. Section 1, et seq., and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The place of arbitration shall be Delaware or any
other location mutually agreed to between the parties. The arbitrator shall
apply the law as established by decisions of the Delaware federal and/or state
courts in deciding the merits of claims and defenses under federal law or any
state or federal anti-discrimination law. The arbitrator is required to state,
in writing, the reasoning on which the award rests. Notwithstanding the
foregoing, this paragraph

 

-8-



--------------------------------------------------------------------------------

Adopted July 1, 2008

 

shall not preclude either party from pursuing a court action for the sole
purpose of obtaining a temporary restraining order or a preliminary injunction
in circumstances in which such relief is appropriate.

 

12. ESTABLISHMENT OF SUB-PLANS

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board shall establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction that is not affected.

 

13. GOVERNING LAW

Except as otherwise provided by the express terms of an Award Agreement, the
provisions of the Plan and of Awards under the Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware.

 

-9-



--------------------------------------------------------------------------------

Adopted July 1, 2008

EXHIBIT A

Definitions of Terms

Unless otherwise defined in an Award Agreement, the following terms, when used
in the Plan, will have the meanings and be subject to the provisions set forth
below:

“Administrator”: The Board or, if one or more has been appointed, the Committee.
The Administrator may delegate ministerial tasks to such Persons as it deems
appropriate.

“Affiliate”: Any corporation or other entity in a chain of corporations or other
entities in which each corporation or other entity has a controlling interest in
another corporation or other entity in the chain, beginning with the Company and
ending with such corporation or other entity. For purposes of the preceding
sentence, except as the Administrator may otherwise determine subject to the
requirements of Treas. Reg. §1.409A-1(b)(5)(iii)(E)(1), the term “controlling
interest” has the same meaning as provided in Treas. Reg. §1.414(c)-2(b)(2)(i),
provided that the words “at least 50 percent” are used instead of the words “at
least 80 percent” each place such words appear in Treas. Reg.
§1.414(c)-2(b)(2)(i). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A of the Code) apply
but any such change shall not be effective for twelve (12) months. In addition,
any Affiliate must also meet the requirements of subsection (c) under Rule 701.

“Award”: Any or a combination of the following:

 

  (i) SARs;

 

  (ii) Stock Options;

 

  (iii) Restricted Stock;

 

  (iv) Unrestricted Stock;

 

  (v) Stock Units, including Restricted Stock Units;

 

  (vi) Awards (other than Awards described in (i) through (iv) above) that are
convertible into or exchangeable for Stock on such terms and conditions as the
Administrator determines;

 

  (vii) Performance Awards; and/or

 

  (viii) Current or deferred grants of cash (which the Company may make payable
by any of its direct or indirect subsidiaries) or loans, made in connection with
other Awards.

“Award Agreement”: A written agreement between the Company and the Participant
evidencing the Award.

“Board”: The Board of Directors of CC Media Holdings, Inc.

 

-10-



--------------------------------------------------------------------------------

“Cause”: In the case of any Participant, unless otherwise set forth in a
Participant’s Award Agreement or employment agreement, a termination by the
Company or an Affiliate of the Participant’s Employment or a termination by the
Participant of the Participant’s Employment, in either case following the
occurrence of any of the following events: (i) the Participant’s willful and
continued failure to perform his or her material duties with respect to the
Company or an Affiliate which, if curable, continues beyond ten business days
after a written demand for substantial performance is delivered to the
Participant by the Company; or (ii) the willful or intentional engaging by the
Participant in material misconduct that causes material and demonstrable injury,
monetarily or otherwise, to the Company or an Affiliate or the Investors and any
of their respective affiliates; or (iii) Participant’s conviction of, or a plea
of nolo contendere to, a crime constituting (A) a felony under the laws of the
United States or any state thereof; or (B) a misdemeanor involving moral
turpitude that causes material and demonstrable injury, monetarily or otherwise
to the Company or an Affiliate or the Investors and any of their respective
affiliates; (iv) the Participant’s committing or engaging in any act of fraud,
embezzlement, theft or other act of dishonesty against the Company or its
subsidiaries that causes material and demonstrable injury, monetarily or
otherwise, to the Company or an Affiliate or the Investors and any of their
respective affiliates; or (v) the Participant’s breach of his or her
noncompetition or nonsolicitation obligations that causes material and
demonstrable injury, monetarily or otherwise, to the Company or an Affiliate or
the Investors and any of their respective affiliates.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect. For the
avoidance of doubt, any reference to any section of the Code includes reference
to any regulations (including proposed or temporary regulations) promulgated
under that section and any IRS guidance thereunder.

“Committee”: One or more committees of the Board, which, for purposes of meeting
certain requirements of Section 162(m) of Code and any regulations promulgated
thereunder (including Treas. Regs. Section 1.162-27(e)(3)), may be deemed to be
any subcommittee of the Committee to which the Committee has delegated its
duties and authority under this Plan consisting solely of at least two “outside
directors,” as defined under Section 162(m) of the Code and the regulations
promulgated thereunder.

“Company”: CC Media Holdings, Inc., a Delaware corporation.

“Corporate Transaction”: Any of the following: (i) Change of Control (as defined
in any Award Agreement); (ii) a consolidation, merger, or similar transaction or
series of transactions with or into a Person (or group of Persons acting in
concert) that is not an affiliate of any member of the Investors, or the sale of
all or substantially all of the assets of the Company to such a Person (or such
a group of Persons acting in concert); or (iii) a sale by the Company or an
Affiliate or the Investors and any of their respective affiliates of the capital
stock of the Company that results in more than 50% of the common stock of the
Company (or any resulting company after a merger) being held by a Person (or
group of Persons acting in concert) that does not include any member of the
Investors or any of their respective affiliates, provided, that, in each case,
to the extent any amount constituting “nonqualified deferred compensation”
subject to Section 409A of the Code would become payable under an Award by
reason of a Corporate Transaction, it shall become payable only if the event or
circumstances constituting the

 

-11-



--------------------------------------------------------------------------------

Corporate Transaction would also constitute a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, within the meaning of subsection (a)(2)(A)(v)
of Section 409A of the Code.

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Unless the Administrator provides otherwise: A
change in the capacity in which a Participant is employed by or renders services
to the Company and/or its Affiliates, whether as an Employee, director,
consultant or advisor, or a change in the entity by which the Participant is
employed or to which the Participant rendered services, will not be deemed a
termination of Employment so long as the Participant continues providing
services in a capacity and to an entity described in Section 5. If a
Participant’s relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant will be deemed to cease Employment when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates.

“Fair Market Value”: The fair market value of the Stock on any given date, as
determined in good faith by the Board which, (a) if the Stock is readily
tradable on an established securities market within the meaning of Section 409A
of the Code, shall be determined as provided thereunder and, (b) in the event
that the Stock is not readily tradable on an established securities market
within the meaning of Section 409A of the Code, shall be based on a third party
appraisal that has been completed within at least twelve months prior to such
determination date; provided, that (i) if, for any Participant, since such
appraisal, events have occurred that would reasonably be expected to cause the
fair market value determination to fail to satisfy the safe harbor methodology
for determining such value under Section 409A of the Code, or (ii) in the event
of a valuation performed upon the termination of a Participant, if the Chief
Executive Officer or President of the Company is the terminated Participant and
the Participant objects to the determination of such fair market value by the
Board, then in any such event the determination of what constitutes “fair market
value” with respect to the Stock for which the Board’s determination is being
disputed will be determined by a mutually acceptable expert, whose determination
will be binding on the parties, the costs of which shall be borne by the
Company.

“Investors”: “Investors” as that term is defined in the Stockholders Agreement.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO.

“Merger”: Transactions completed by the Agreement and Plan of Merger by and
among BT Triple Crown Merger Co., Inc., B Triple Crown Finco, LLC, T Triple
Crown Finco, LLC, Clear Channel Communications, Inc., and the Company (formerly
known as BT Triple Crown Capital Holdings, Inc.) dated as of November 16, 2006
and amended on April 18, 2007 and May 17, 2007 (as may be further amended from
time to time).

 

-12-



--------------------------------------------------------------------------------

“Participant”: A person who is granted an Award under the Plan.

“Person”: Any natural person or individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) of the Code and
Performance Awards that are not intended so to qualify.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m) of the Code, a Performance Criterion
will mean an objectively determinable measure of performance relating to any or
any combination of the following (measured either absolutely or by reference to
an index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings. A Performance Criterion and any targets with
respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss. To the extent
consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m), the Administrator may provide in
the case of any Award intended to qualify for such exception that one or more of
the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.

“Plan”: Clear Channel 2008 Executive Incentive Plan as from time to time amended
and in effect.

“QPO”: An underwritten public offering and sale of common stock of the Company
for cash pursuant to an effective registration statement by the Company, any
Investor, or any member of the Sponsor Group.

“Restricted Stock”: An Award of Stock for so long as the Stock remains subject
to restrictions under this Plan or such Award requiring that it be redelivered
or offered for sale to the Company if specified conditions are not satisfied.

 

-13-



--------------------------------------------------------------------------------

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or shares of Stock of equivalent value, as specified in the Award except
as otherwise determined by the Administrator) equal to the excess of the fair
market value of the Shares subject to the right over a specified amount that is
not less than the fair market value of such Shares at the date of grant.

“Share”: a share of Stock.

“Sponsor Group”: “Sponsor Group” as that term is defined in the Stockholders
Agreement.

“Stock”: Class A Common Stock of the Company, par value $.001 per share, which
shall be the same class of common stock to be held by public shareholders of the
Company.

“Stock Option”: An option entitling the recipient to acquire Shares upon payment
of the applicable exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in Shares, to
deliver Stock or cash measured by the value of the Stock in the future.

“Stockholders Agreement”: Stockholders Agreement, dated as of the date of the
consummation of the Merger, by and among the Company, BT Triple Crown Merger
Co., Inc. and other stockholders of CC Media Holdings Inc. who from time to time
may become a party thereto.

“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the Plan.

 

-14-